          Case 1:20-cr-00118-NONE-SKO Document 25 Filed 11/25/20 Page 1 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-118-NONE-SKO

12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER

14   MICHAEL JOSEPH ORTEGA,                              DATE: November 30, 2020
                                                         TIME: 1:00 p.m.
15                                Defendant.             COURT: Hon. Sheila K. Oberto
16

17          This case is set for status conference on November 30, 2020. On May 13, 2020, this Court

18 issued General Order 618, which suspends all jury trials in the Eastern District of California until further

19 notice. This General Order was entered to address public health concerns related to COVID-19.

20 Further, pursuant to General Order 611 and 620, this Court’s declaration of judicial emergency under 18

21 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

22 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
                1
23 May 1, 2020.

24          Although the General Order addresses the district-wide health concern, the Supreme Court has

25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26
27          A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

   request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
28 will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).


      UNITED STATES’ NON OPPOSITION TO BAIL REVIEW       1
30    MOTION
           Case 1:20-cr-00118-NONE-SKO Document 25 Filed 11/25/20 Page 2 of 4

 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 4 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 6 orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

12 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

13 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

28          2
                The parties note that General Order 612 acknowledges that a district judge may make

       UNITED STATES’ NON OPPOSITION TO BAIL REVIEW        2
30     MOTION
          Case 1:20-cr-00118-NONE-SKO Document 25 Filed 11/25/20 Page 3 of 4

 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status on November 30, 2020.

 7          2.     By this stipulation, defendant and government now move to continue the status

 8 conference until April 21, 2021, and to exclude time between November 30, 2020, and April 21, 2021,

 9 under Local Code T4.

10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)      The government has represented that initial discovery in this case includes

12          investigative reports and photographs. A portion of this discovery has been either produced

13          directly to counsel and/or made available for inspection and copying. The government is in the

14          process of making additional discovery available to the defense. .

15                 b)      Counsel for defendant desires additional time to review discovery, conduct

16          investigation, and engage in plea negotiations.

17                 c)      Counsel for defendant believes that failure to grant the above-requested

18          continuance would deny him/her the reasonable time necessary for effective preparation, taking

19          into account the exercise of due diligence.

20                 d)      The government agrees with the continuance request and does not object to the

21          continuance.

22                 e)      Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26
   “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
27 Cal. March 18, 2020).

28


      UNITED STATES’ NON OPPOSITION TO BAIL REVIEW        3
30    MOTION
          Case 1:20-cr-00118-NONE-SKO Document 25 Filed 11/25/20 Page 4 of 4

 1          et seq., within which trial must commence, the time period of November 30, 2020 to April 21,

 2          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 3          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 4          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 5          interest of the public and the defendant in a speedy trial.

 6          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO STIPULATED.

10   Dated: September 16, 2020                                MCGREGOR W. SCOTT
                                                              United States Attorney
11

12                                                            /s/ LAUREL J. MONTOYA
                                                              LAUREL J. MONTOYA
13                                                            Assistant United States Attorney
14

15   Dated: November 24, 2020                                 /s/ JOHN F. GARLAND
                                                              JOHN F. GARLAND
16
                                                              Counsel for Defendant
17                                                            MICHAEL JOSEPH ORTEGA

18

19                                                    ORDER

20
     IT IS SO ORDERED.
21

22 Dated:        November 24, 2020                                 /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


      UNITED STATES’ NON OPPOSITION TO BAIL REVIEW        4
30    MOTION
